                 Case 16-29366             Doc 61   Filed 10/09/18 Entered 10/09/18 13:24:51        Desc Main
                                                     Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              PAUL OLEGHE                                     §     Case No. 16-29366
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Peter N. Metrou, Trustee, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 116,336.95                          Assets Exempt: 23,900.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 0.00                Claims Discharged
                                                                    Without Payment: 262,835.49

              Total Expenses of Administration: 10,000.00


                      3) Total gross receipts of $ 10,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 10,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 16-29366             Doc 61    Filed 10/09/18 Entered 10/09/18 13:24:51            Desc Main
                                                  Document     Page 2 of 11




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 175,375.30              $ 0.00                 $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            10,355.01             10,355.01                10,000.00

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA             9,266.03              9,266.03                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                    NA            78,194.16             78,194.16                     0.00

TOTAL DISBURSEMENTS                               $ 175,375.30         $ 97,815.20           $ 97,815.20           $ 10,000.00


                  4) This case was originally filed under chapter 7 on 09/14/2016 . The case was pending
          for 24 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 09/17/2018                        By:/s/Peter N. Metrou, Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                 Case 16-29366             Doc 61      Filed 10/09/18 Entered 10/09/18 13:24:51                   Desc Main
                                                        Document     Page 3 of 11




                                                                EXHIBITS TO
                                                              FINAL ACCOUNT


               EXHIBIT 1 – GROSS RECEIPTS

                              DESCRIPTION                                   UNIFORM                                       $ AMOUNT
                                                                           TRAN. CODE1                                    RECEIVED

    Preferential Transfer                                                      1141-000                                        10,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 10,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


               EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                      PAYEE                                      DESCRIPTION                         UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


               EXHIBIT 3 – SECURED CLAIMS

                                                    UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                 CLAIMANT                   TRAN.     SCHEDULED                                                  CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                     CODE     (from Form 6D)

                Ford Motor Corporation,
                Omaha Service Center PO
                Box 2000 Omaha, NE 68154                             60,577.34                 NA                    NA              0.00


                Honda Financial Services, c/o
                Focus Receivables
                Management 1130 Northcase
                Parkway, Suite 150 Marietta,
                GA 30067                                             29,000.00                 NA                    NA              0.00




         UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 16-29366             Doc 61        Filed 10/09/18 Entered 10/09/18 13:24:51           Desc Main
                                                       Document     Page 4 of 11




                                                 UNIFORM        CLAIMS
                                                                                 CLAIMS             CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.      SCHEDULED                                              CLAIMS PAID
                                                                                ASSERTED           ALLOWED
                                                  CODE      (from Form 6D)

             JPMorgan Chase, 35 Wacker
             Drive Chicago, IL 60603                               19,000.00                NA               NA               0.00


             PNC Bank, P.O Box 3180
             Pittsburgh, PA 15230                                  66,797.96                NA               NA               0.00

TOTAL SECURED CLAIMS                                            $ 175,375.30              $ 0.00           $ 0.00           $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

Peter N. Metrou                            2100-000                    NA            1,678.13           1,678.13          1,678.13


Peter N. Metrou                            2200-000                    NA               43.72              43.72            41.92


Associated Bank                            2600-000                    NA               33.16              33.16            33.16


CLERK OF THE BANKRUPTCY
COURT                                      2700-000                    NA             350.00             350.00            335.63


FactorLaw                                  3210-000                    NA            7,907.75           7,907.75          7,582.97


FactorLaw                                  3220-000                    NA             342.25             342.25            328.19

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA         $ 10,355.01        $ 10,355.01       $ 10,000.00
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 16-29366             Doc 61        Filed 10/09/18 Entered 10/09/18 13:24:51            Desc Main
                                                      Document     Page 5 of 11




                                         UNIFORM
                                                              CLAIMS            CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                            SCHEDULED          ASSERTED            ALLOWED
                                          CODE

NA: NA                                          NA                      NA                 NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA                $ NA              $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS            CLAIMS
                                                UNIFORM
                                                              SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                              CLAIMS PAID
                                                               (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                   6E)             Claim)

            ILLINOIS DEPARTMENT
            OF REVENUE
5           BANKRUPTCY SECTION                   5800-000                NA             1,477.54        1,477.54             0.00


            INTERNAL REVENUE
1           SERVICE                              5800-000                NA             7,788.49        7,788.49             0.00

TOTAL PRIORITY UNSECURED                                                $ NA          $ 9,266.03       $ 9,266.03           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                CLAIMS            CLAIMS
                                                UNIFORM
                                                              SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                              CLAIMS PAID
                                                               (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                   6F)             Claim)

            AMERICAN INFOSOURCE
2           LP AS AGENT FOR                      7100-000                NA               506.63          506.63             0.00


3           CAVALRY SPV I, LLC                   7100-000                NA             1,231.65        1,231.65             0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 16-29366             Doc 61       Filed 10/09/18 Entered 10/09/18 13:24:51        Desc Main
                                                     Document     Page 6 of 11




                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)            Claim)

            INTERNAL REVENUE
1           SERVICE                             7100-000             NA               753.24         753.24             0.00


            LABORERS'' PENSION
4           FUND                                7100-000             NA           75,358.31       75,358.31             0.00


            ILLINOIS DEPARTMENT
            OF REVENUE
5           BANKRUPTCY SECTION                  7300-000             NA               344.33         344.33             0.00

TOTAL GENERAL UNSECURED                                             $ NA        $ 78,194.16      $ 78,194.16           $ 0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                           Page:       1
                                       Case 16-29366      Doc 61   Filed 10/09/18 Entered 10/09/18 13:24:51                                     Desc Main
                                                                               FORM 1
                                                           INDIVIDUALDocument     Page
                                                                      ESTATE PROPERTY   7 of 11AND REPORT
                                                                                      RECORD
                                                                                       ASSET CASES
                                                                                                                                                                                               Exhibit 8
Case No:             16-29366                       BWB    Judge:        Bruce W. Black                              Trustee Name:                      Peter N. Metrou, Trustee
Case Name:           PAUL OLEGHE                                                                                     Date Filed (f) or Converted (c):   09/14/2016 (f)
                                                                                                                     341(a) Meeting Date:               10/13/2016
For Period Ending:   09/17/2018                                                                                      Claims Bar Date:                   05/11/2017


                                  1                                     2                            3                            4                          5                             6

                         Asset Description                            Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)               Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                      Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                Exemptions,                                                                              Assets
                                                                                              and Other Costs)

  1. 1224 BLACKHAWK                                                         85,000.00                         0.00                                                       0.00                        FA
     UNIVERSITY PARK IL 60484-0000 WILL
  2. 2013 HONDA PILOT MILEAGE: 85000 (APPROX.)                              35,000.00                         0.00                                                       0.00                        FA
  3. 2004 FORD F-350 MILEAGE: (APPROX.) APPROX.                               5,000.00                        0.00                                                       0.00                        FA
  4. 2001 CHEVROLET 250 MILEAGE: (APPROX.) (APPROX.)                          1,000.00                        0.00                                                       0.00                        FA
     CAR IS INOPE
  5. 2002 DODGE 150 MILEAGE: (APPROX.) (APPROX.)                              2,500.00                        0.00                                                       0.00                        FA
  6. MISCELLANEOUS HOUSEHOLD GOODS (1/2 INTEREST)                             1,500.00                        0.00                                                       0.00                        FA
     (APPROX.)
  7. TELEVISION, COMPUTER, PRINTER, CELL PHONE                                1,000.00                        0.00                                                       0.00                        FA
     (APPROX.)
  8. MISCELLANEOUS WEARING APPAREL (APPROX.)                                  1,000.00                        0.00                                                       0.00                        FA
  9. NECKLACE, WATCH AND RING (APPROX.)                                           500.00                      0.00                                                       0.00                        FA
 10. CASH ON HAND (APPROX.)                                                       100.00                      0.00                                                       0.00                        FA
 11. JPMORGAN CHASE, N.A.                                                     2,996.91                        0.00                                                       0.00                        FA
 12. TCF BANK                                                                     504.60                      0.00                                                       0.00                        FA
 13. PNC BANK                                                                 1,086.24                        0.00                                                       0.00                        FA
 14. PTL LANDSCAPING, INC.                                                          0.00                      0.00                                                       0.00                        FA
 15. GREENFIELDS LAWN CARE, INC.                                                    0.00                      0.00                                                       0.00                        FA
 16. OPPENHEIMER                                                                  949.20                      0.00                                                       0.00                        FA
 17. TERM LIFE POLICY WITH ALLSTATE                                                 0.00                      0.00                                                       0.00                        FA
 18. Preferential Transfer                                                  20,000.00                    20,000.00                                               10,000.00                           FA
 19. 2000 Interstate (u)                                                          100.00                   100.00                                                        0.00                        FA
 20. Oppenheimer (u)                                                          2,000.00                        0.00                                                       0.00                        FA


                                                                                                                                                                      Gross Value of Remaining Assets



      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                    Page:        2

TOTALS (Excluding Unknown Values)
                                       Case 16-29366               Doc 61         Filed 10/09/18 Entered
                                                                                   $160,236.95
                                                                                                          10/09/18 13:24:51
                                                                                                    $20,100.00
                                                                                                                                                          Desc Main         $10,000.00                      $0.00
                                                                                   Document     Page 8 of 11
                                                                                                                                                                                 (Total Dollar Amount in Column 6)
                                                                                                                                                                                                      Exhibit 8
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

Investigation into preferential transfer 10-13-2016. Motion to employ counsel for the estate for preferential transfer granted 1/19/2017. Adversary for preferential transfer filed
2/8/17 See Dkt#40. Filed Motion to Settle Adversary 12/21/27 see Dkt#50. Order granted on Motion to settle 1/12/2018.



RE PROP #             18   --   SOFA lists $20,000.00 preferential transfer.

Initial Projected Date of Final Report (TFR): 01/01/2018             Current Projected Date of Final Report (TFR): 03/01/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                     Page:           1
                                         Case 16-29366                Doc 61 Filed 10/09/18
                                                                                          FORM 2Entered 10/09/18 13:24:51                                  Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 9 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-29366                                                                                                 Trustee Name: Peter N. Metrou, Trustee                                   Exhibit 9
      Case Name: PAUL OLEGHE                                                                                                   Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX1685
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX8334                                                                                Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 09/17/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   02/06/18             18        Ivie Investment Company                   Settlement payment from                                    1141-000                $5,000.00                                 $5,000.00
                                                                            Matthew Ikhumen
   03/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $10.00            $4,990.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/05/18             18        NIA Home Inc.                             Court Approved settlement                                  1141-000                $5,000.00                                 $9,990.00
                                  1249 West Hood Ave.                       See Dckt# 51
                                  Chicago, IL 60660
   04/06/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $10.00            $9,980.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $13.16            $9,966.84
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/30/18           1001        CLERK OF THE BANKRUPTCY COURT             Final distribution representing a                          2700-000                                       $335.63            $9,631.21
                                  219 S. Dearborn                           payment of 95.89 % per court
                                  Chicago, IL 60604                         order.
   07/30/18           1002        Peter N. Metrou                           Distribution                                                                                           $1,720.05             $7,911.16
                                  123 W. Washington St., Ste 216
                                  Oswego, IL 60543
                                  Peter N. Metrou                           Final distribution representing a           ($1,678.13)    2100-000
                                                                            payment of 95.89 % per court
                                                                            order.
                                  Peter N. Metrou                           Final distribution representing a             ($41.92)     2200-000
                                                                            payment of 95.88 % per court
                                                                            order.
   07/30/18           1003        FactorLaw                                 Distribution                                                                                           $7,911.16                 $0.00
                                  105 W. Madison, Suite 1500
                                  Chicago, IL 60602
                                  FactorLaw                                 Final distribution representing a           ($7,582.97)    3210-000
                                                                            payment of 95.89 % per court
                                                                            order.
                                  FactorLaw                                 Final distribution representing a            ($328.19)     3220-000
                                                                            payment of 95.89 % per court
                                                                            order.


                                                                                                               COLUMN TOTALS                                 $10,000.00           $10,000.00

                                                                                    Page Subtotals:                                                          $10,000.00           $10,000.00
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                           Page:    2
                                 Case 16-29366   Doc 61   Filed 10/09/18 Entered    10/09/18
                                                                              Less: Bank         13:24:51
                                                                                         Transfers/CD's         Desc$0.00
                                                                                                                     Main         $0.00
                                                           Document     Page 10
                                                                          Subtotal
                                                                                   of 11                         $10,000.00   $10,000.00
                                                                                    Less: Payments to Debtors        $0.00        $0.00     Exhibit 9
                                                                              Net                                $10,000.00   $10,000.00




                                                            Page Subtotals:                                          $0.00        $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                           Page:     3
                                 Case 16-29366    Doc 61          Filed 10/09/18 Entered 10/09/18 13:24:51         Desc Main
                                                                   Document     Page 11 of 11
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX1685 - Checking                                        $10,000.00               $10,000.00                $0.00
                                                                                                         $10,000.00               $10,000.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $10,000.00
                                            Total Gross Receipts:                     $10,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 11)
